DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/068,564 filed on 10/23/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 16-17, 19 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Lewis (US 2014/0277333).

        Regarding claim 1, Lewis teaches:
          A robotizable module for driving an elongated flexible medical member ([0001]: robotic catheter manipulators and drive mechanisms for inserting/retracting catheters), comprising:
          a base ([0183]: Figs. 39-40:The base 316 of each of the lower arms 360); 
motor 390);
           a first drive member, ([0175]: Fig. 32 a pair of gripping pad 314; thus the left one is the first drive member) defining a first axis ([0175]: each vertical shaft 312; thus the left side is a first axis) and comprising a first peripheral driving surface ([0175]: respective horizontal flanges 324; the left one being the first peripheral driving surface) around said first axis, 
            the first drive member being mounted so as to rotate relative to the base about the first axis ([0175]: left gripping pad 314 being mounted to rotate relative to base 316), and comprising a member ([0175]: bearing ring 328) connecting to a drive motor ([0185]: the first motor assembly 362 comprises a motor 390) adapted to rotate the first drive member about the first axis ([0182]: driver assembly 304 generally comprises to rotate the rotatable gripping pads 314 a first motor assembly),
            a second drive member ([0175]: Fig. 32 a pair of gripping pad 314; thus the right one is the second drive member) defining a second axis ([0175]: each vertical shaft 312; thus the right side is a second axis) parallel to the first axis, (Fig. 32 shows pair of gripping pad 314 parallel to shaft 312) and comprising a second peripheral driving surface ([0175]: respective horizontal flanges 324; the right one being the second peripheral driving surface) around said second axis,
           the second drive member being mounted so as to rotate relative to the base about the second axis ([0175]: right gripping pad 314 being mounted to rotate relative to base 316 about right shaft 312), and
           the second drive member also being mounted so as to be movable relative to the first drive member ([0178]: the arms 308 are pivoted toward each other such that the portions of the rims 342 that oppose each other flatten to contact each other along an extended line of contact to distribute the gripping force; thus the pair of gripping pad 314 are mounted so that one is movable relative to the other one) between:
              a first configuration wherein the first and second peripheral driving surfaces face each other with a first spacing therebetween (Fig. 31 shows a first configuration wherein the pair of horizontal flanges 324 are facing each other and there is a first spacing between them or Fig. 39), and 
                a second configuration wherein the first and second peripheral driving surfaces face each other with a second spacing therebetween that is greater than the first spacing (Fig. 32 shows a second configuration wherein the pair of horizontal flange 324 are facing each other and there is a second spacing between them that is greater than the first spacing or Fig. 40),
        an actuation system ([0189]: a gripping force adjustment mechanism 368); operable by a user ([0189]: control via the control station 16 and [0098]: control station 16 comprises a master input device and a physician or user may interact with the master input device), adapted to move the second drive member from one of the first and second configurations to another the first and second configurations ([0182]: lower opposable arms 360 configured for being actuated to pivot respective arms and to rotate rotatable gripping  pads 314 and a gripping force mechanism operably coupled between the second motor assembly 366 and the lower opposable arms 360; thus the second gripping pad 314 is adapted to move the from a first configuration in fig. 31 to second configuration fig. 32 to get a better grip of the catheter); and 
([0185]: an electrical connector/gear assembly 392) that transmits a driving movement generated by 4Docket No. 0600-1703 said drive motor to the second drive member in order to rotate the second drive member about the second axis at least in any configuration between the first and second configurations ([0185]: electrical connector 392 allowing the motor 390 to be controlled via the control station 16.  And drive train 364 is coupled between the motor 390 and lower arm360 that rotates the rotatable gripping pads 314),
 	said motion transmission system (electrical connector/gear assembly 392) comprised of:
       	   	 a first gear (36a) that is coaxial with the first drive member and forms an input member of the motion transmission system ([0186]: gears 392e are located in the lower arm 360a; thus  forming an input member), 
        		  an intermediate gear (392g, 392h) having an intermediate gear axis parallel to and offset from the first axis, the intermediate gear meshing with the first gear at least in any configuration between the first and second configurations ([0186]: gears 392a-392d located in the second arm 360b; and [0187]: rotatable gripping pad gear 392h coupled to drive gear 392c via gears392d-392g thus intermediate gear meshing with the first gear), 
        		  a transmission ([0184]: section gears 388) between the intermediate gear and the second drive member, transmitting the rotational motion of the intermediate gear about the intermediate gear axis into said rotational motion of the second drive member about the second axis ([0184]: bases 316 of the lower arms 360 engage each other via section gears 388 that engage each other such that the other lower arm 360b pivots in a direction opposite to the direction in which the lower arm 360a pivots).  

        Regarding claim 2, Lewis teaches:
           The robotizable module according to claim 1, wherein the motion transmission system operates in the second (Fig. 40 shows the electrical connector 392 operating in second configuration).  

             Regarding claims 4 and 19, Lewis teaches:
            The robotizable module according to claim 1 further, comprising 
an elastic system biasing the second drive member from the second configuration towards the first configuration ([0191]: compression spring 428 and [0192]: varying the compression of the spring 428 to adjust the gripping force of the upper arms 308 when gripping the catheter body 50), 
wherein the actuation system is operable to move the second drive member from the first configuration and to the second configuration while compressing said elastic system ([0192]: the motor 404 can alternately actuate the lever arm 410 via the compression of the spring 428 to pivot the upper arm 308a (via the lower arm 360a)).  

          Regarding claim 5, Lewis teaches:
         The robotizable module according to claim 4, wherein the elastic system biases the actuation system which is integral with the second drive member ([0192]: the motor 404 can alternately actuate the lever arm 410 via compression of the spring 428 to pivot the upper arm 308a via the lower arm 360a in a first direction and Figs. 29, 30 and 46). 

       Regarding claim 6, Lewis teaches:
           The robotizable module according to claim 1, further comprising:
 a locking system adapted to alternatively lock the second drive member in the second free configuration or to release the second drive member, the actuation system being adapted to control the locking system ([0193]-[0194]: lead nut 422).  

      Regarding claim 7, Lewis teaches:
       The robotizable module according to claim 1, wherein the actuation system is electrically operable by the user ([0098]: control station 16 comprises a master input device and a physician or user may interact with the master input device; thus electrically operable).  

       Regarding claim 8, Lewis teaches:
          The robotizable module according to claim 1, wherein at least one drive member is also mounted so as to be movable relative to the base in a translational motion along the first axis ([0024]: the driver assembly configured for translating the jaw assembly in the first and second axial direction from a reference position when the jaw assembly is closed/opened respectively. The drive assembly may be configured for cyclically repeating the translation steps to repeatedly axially translate the elongate member relative to the base).  

        Regarding claim 9, Lewis teaches:
         The robotizable module according to claim 8, 

wherein the first drive member comprises a deformable skirt (Fig. 35 shows the spokes 350 being deformable when the two gripping pads 314 collide), rubbing on the base during rotation of the first drive member relative to the base, and defining a closed perimeter on the base along the entire translational path ([0024]).  

         Regarding claim 10, Lewis teaches:
          The robotizable module according to claim 1, further comprising:
 a cover ([0173]: upper pair of opposable arms 308; thus cover) secured to the base and together with the base defining a housing ([0186]: housing 68 to package the lower arms 360) defining an interior space (inside of the housing 68 is an interior space) in which are arranged at least a portion of the first drive member, at 6Docket No. 0600-1703 least a portion of the second drive member, and at least a portion of the actuation system, 
wherein an actuation portion of the actuation system, a portion of the first drive member, and a portion of the second drive member extend out of the housing (Fig. 27 and [0172]: catheter carriage 76 may be mounted to the same mounting plate 70 (as the base plate) , in contrast, the driver assembly 114 is contained within the housing 68; thus from Figs 27-28, it can be shown part of the driver is covered by the cover 308; thus partially covered).  

     Regarding claim 16, Lewis teaches:
       A medical system comprising:
[0006]:telescoping assembly of elongated flexible instrument which includes an outer steerable guide sheath 3, an inner steerable leader catheter 4 and a guidewire 5) extending along an axis of elongation ([0007]: proximal ends of the guide sheath 3 and leader catheter4 are mechanically interfaced to the housing 2 of the instrument driver 1 in such a manner that they may be axially translated relative to each other; thus along an axis of elongation); and 
  a robotizable module ([0001]: robotic catheter manipulators and drive mechanisms for inserting/retracting catheter and [0007]: robotic instrument driver 1) according to claim 1,
 the hollow elongated flexible medical member being held between the first and second peripheral driving surfaces in the first configuration (Fig. 39 shows the first configuration where the flanges 324 held in between the catheter), the first drive member being rotatable relative to the base about the first axis in order to generate translational motion of the elongated flexible medical member along its axis of elongation (a pair of gripping pad 314 as drive member being rotatable relative to base 316 about vertical shaft 312 in order to generate translational motion of the catheter and [0024]: The drive assembly may be configured for cyclically repeating the translation steps to repeatedly axially translate the elongate member relative to the base). 

          Regarding claim 17, Lewis teaches the medical robot kit.
           The medical system according to claim 16, the first drive member being driven in translation relative to the base along the first axis in order to generate rotation of the elongated flexible medical member about its axis of elongation ([0024]: The drive assembly may be configured for cyclically repeating the translation steps to repeatedly axially translate the elongate member relative to the base).  

Regarding claim 24, Lewis teaches:
The robotizable module according to claim 1, wherein the intermediate gear axis is offset from the second axis of the second drive member (the axes of the intermediate gear 392g and 392h are each offset from the second axis, the vertical shaft 312).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2014/0277333) in view of Romo (US 2010/0170519).

Regarding claim 11, Lewis teaches the medical robot kit.
             Lewis doesn’t explicitly teach:
             a permanent portion and a removable portion, and
             the permanent portion comprising a motor and a first coupling, 
              the removable portion comprising a robotizable module according to claim 1  provided with a second coupling (69, 69') complementary to the first coupling, 
             wherein the first and second couplings comprise at least one cam surface adapted to rotate the first and second couplings relative to each other with respect to a direction of assembly, during assembly of the removable portion to the permanent portion along the direction of assembly.  
            However, Romo teaches:
             A medical robot kit, comprising:
                a permanent portion and a removable portion, 
                the permanent portion comprising a motor and a first coupling,  
                the removable portion comprising a robotizable module according to claim 1  provided with a second coupling complementary to the first coupling ([0051] and Fig.9E),
                wherein the first and second couplings comprise at least one cam surface adapted to rotate the first and second couplings relative to each other with respect to a direction of assembly, during assembly of the removable portion to the permanent portion along the direction of assembly ([0051] and Fig. 9E: the shaft receptor may include  a slot or groove (918) to engage a torque knob (920) of the drive pin (902) to facilitate transmission of torque output from the torque shaft (914) to the drive pin (902). Through these mating features of the mating components, rotation or torque input from the instrument driver (106) is transmitted through the drive interface apparatus (902) to the splayer assembly (602)…The torque knob (920) of the drive pin (902) engages or is fitted into the slot or groove (918) of the torque shaft (914)).
             Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the medical robot kit of Romo into the robotizable module of Lewis in order to allow the transfer or relay of mechanical and electrical input/output from one portion of a robotic system to another portion of the robotic system (see Romo [0003]).

    Regarding claim 13, Lewis teaches the medical robot kit.
       Lewis doesn’t explicitly teach:
         wherein the first coupling comprises a centering cone, a protrusion that is movable relative to the centering cone in a sliding direction, and a biasing member biasing the protrusion relative to the centering cone during assembly of the removable portion to the permanent portion.  
             However, Romo teaches: 
        wherein the first coupling comprises a centering cone, a protrusion that is movable relative to the centering cone in a sliding direction, and a biasing member biasing the protrusion relative to the centering cone during assembly of the removable portion to the permanent portion (Figs. 9C and 9D, [0049]: drive pulley 904 may have a pressed or spring loaded contact with the drive pin 902 even when the mating features of the drive pulley may not be substantially or completely aligned with the mating features of the drive pin 902).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the medical robot kit of Romo into the robotizable module of Lewis in order to allow the transfer or relay of mechanical and electrical input/output from one portion of a robotic system to another portion of the robotic system (see Romo [0003]).

Regarding claim 14, Lewis teaches:
Medical system comprising:
 a hollow elongated flexible medical member ([0006]:telescoping assembly of elongated flexible instrument which includes an outer steerable guide sheath 3, an inner steerable leader catheter 4 and a guidewire 5) extending along an axis of elongation ([0007]: proximal ends of the guide sheath 3 and leader catheter4 are mechanically interfaced to the housing 2 of the instrument driver 1 in such a manner that they may be axially translated relative to each other; thus along an axis of elongation), and 
a medical robot ([0007]: robotic instrument driver 1) according to claim 11 
the hollow elongated flexible medical member being held between the first and second peripheral driving surfaces of the medical robot in the first configuration (Fig. 39 shows the first configuration where the flanges 324 held in between the catheter), the first drive member being rotatable relative to the base about the first axis in order to generate translational motion of the elongated flexible medical member along the axis of elongation (a pair of gripping pad 314 as drive member being rotatable relative to base 316 about vertical shaft 312 in order to generate translational motion of the catheter and [0024]: The drive assembly may be configured for cyclically repeating the translation steps to repeatedly axially translate the elongate member relative to the base). 

Regarding claim 15, Lewis teaches the medical robot kit.
The medical system according to claim 14, the first drive member being driven in translation relative to the base along the first axis in order to generate rotation of the elongated flexible medical member about its axis of elongation ([0024]: The drive assembly may be configured for cyclically repeating the translation steps to repeatedly axially translate the elongate member relative to the base).  

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2014/0277333) and Romo (US 2010/0170519) in view of Tegg (US 20120035596).

Regarding claim 12, Lewis teaches the medical robot kit.
None of Lewis, nor Romo explicitly teach:
wherein the first coupling comprises a plurality of protrusions of concave shape, and the second coupling comprises a plurality of complementary recesses (66, 64) of complementary shape.  
However, Tegg teaches:
([0029]: a radially inner surface of the wheel defines a hub from which a plurality of radially inwardly extending teeth 122 extend that are configured to mesh with teeth 69 of driving member 16).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the medical robot kit of Tegg into the combined robotizable module of Lewis and Romo in order to control longitudinal movement of catheters by enabling transfer of motive force from a drive systems to the medical device while permitting reuse of the drive system (See Tegg [0002]).

  Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant has argued with respect to claim 1:
Page 18 last paragraph, that there are two, different intermediate gears (392g and 392b) which are independent from each other and which perform two different functions.
               Examiner disagrees. The rejection perfectly states that the intermediate gear is 392g and 392h. The citation on page 17 under “Response to arguments” is clear typo. Examiner has already provided in the rejection on page 6 that the intermediate gear is 392g and 392h as the detail is recited in the mentioned paragraph of Lewis which is [0187].
Page 20, second paragraph, “the input member” of the transmission system in Lewis could only be gear 392c. 
               Examiner disagrees the input member is 392e since it’s located in the lower arm 360a.

Examiner disagrees. Fig. 27 already shows two motors but only one used to transmit rotation to both drive members. Paragraphs [0186]-[0187] teaches a gear assembly 392 including an even number of gears. The number of gears will be dictated by the packaging of the lower arms 360. Each of the gears 392a-392h are rotatably mounted within the lower arms. From para [0187], it is obvious that the drive gear 392c rotates the rest of the gears.
            
   Further Applicant has argued:
that Lewis doesn’t teach an intermediate gear having an intermediate gear axis parallel to and offset from the first axis, the intermediate gear meshing with the first gear at least in any configuration between the first and second configurations, and a transmission between the intermediate gear and the second drive member, transmitting the rotational motion of the intermediate gear about the intermediate gear axis into said rotational motion of the second drive member about the second axis.
           Examiner replies that para [0187] teaches two gears 392g, 392h, interpreted as intermediate gear which maintain transmission of rotation during pivoting of the lower arms.
Examiner’s note: Applicant’s invention relates to robotizable modules for driving an elongated flexible medical member. During surgery, to reduce the risk of the surgeon being exposed to substantial radiation, it is desirable to robotize insertion of catheter and the robotization is complex to control the grip of the catheter that is to manage both the translation and rotation of the catheter. For the convenience of the prosecution, Examiner has provided annotated Applicant’s Fig. 4a below to show the motion transmission system operating in free configuration.

    PNG
    media_image1.png
    419
    497
    media_image1.png
    Greyscale


               The prior art Lewis teaches a drive mechanism for robotic catheter manipulators, that is for inserting/retracting catheters. Manually and robotically-navigated interventional systems and devices, such as steerable catheters are well suited for performing a variety of minimally 


    PNG
    media_image2.png
    956
    784
    media_image2.png
    Greyscale


	For the reasons above the Prior art teaches amended. Therefore, the application is not in condition for allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/ZEMENAY T TRUNEH/Examiner, Art Unit 2837                                                                                                                                                                                                        02/13/2021
/KAWING CHAN/Primary Examiner, Art Unit 2846